DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (method claims 21-38) and Species 2 (Figs. 29A-H) in the reply filed on 07/14/2022 is acknowledged.
Claims 39-40 were cancelled by Applicant as they were drawn to non-elected Group II.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 41 is/are rejected under 35 U.S.C. 102(a) as being anticipated by US 2015/0083774 A1 to Measamer et al. (hereinafter “Measamer”).
Regarding claim 41, Measamer discloses (see abstract; Figs. 1-28B; and [0046]-[0133]) a method of operating an apparatus (10, Fig. 1) having a stapling assembly (20) configured for stapling tissue (see Figs. 25-28B and [0127]-[0129]), the method comprising: (a) activating a motor (680) of the apparatus to rotate a cam member (900) of the apparatus in a first direction from a home position to a fired position to thereby actuate the stapling assembly (see [0127]-[0129]); (b) deactivating the motor when the cam member reaches the fired position (e.g., at "270 degrees") see [0127]-[0129]); and (c) while the cam member is in the fired position, reactivating the motor to further rotate the cam member in the first direction from the fired position to the home position (see [0127]-[0129], e.g. by further rotating the additional 90 degrees).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, respectively, of U.S. Patent No. 10,517,602 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader than the claims of ‘602 and are therefore “anticipated” by those claims.  
For example, with respect to current claim 21, claim 1 of ’602 discloses (all references are to Col. 33 of the ‘602 patent):  a method for resetting an apparatus configured for stapling tissue (lines 12-13), the apparatus comprising:(a) a stapling assembly (line 14, stapling assembly is broader than but similar to “stapling head assembly”); (b) a body coupled with the stapling assembly (lines 14-21, the body being coupled with the stapling assembly is a broader recitation of a body coupled to a shaft assembly which is coupled to the stapling head assembly, because it deletes the intervening shaft assembly connection), wherein the body comprises: (i) a motor (line 23), and (ii) a cam member configured to rotate in response to activation of the motor, wherein the cam member is rotatable in a first direction from a home position to a fired position to actuate the stapling assembly to thereby drive one or more staples through tissue (lines 24-29); and (c) a circuit in electrical communication with the motor (line 30); wherein the method comprises: (a) providing the cam member in the fired position (line 32); (b) reversing the polarity of the circuit (line 33, reversing the polarity is one way to “change” the polarity); and (c) after reversing the polarity of the circuit, actuating a user input feature to thereby activate the motor such that the cam member rotates from the fired position to the home position (lines 34-37).
Further, with respect to current claim 37, claim 17 of ’602 discloses (all references are to Col. 34 of the ‘602 patent unless otherwise stated): a method for resetting an apparatus configured for stapling tissue (lines 41-42), the apparatus comprising: (a) a stapling assembly, wherein the stapling assembly includes one or more staples (lines 43-45, stapling assembly is broader than but similar to “stapling head assembly”, further, “one or more staples” is broader than the recited “an annularly arranged array of staples”); (b) a body coupled with the stapling assembly (lines 43-50, the body being coupled with the stapling assembly is a broader recitation of a body coupled to a shaft assembly which is coupled to the stapling head assembly, because it deletes the intervening shaft assembly connection), wherein the body includes: (i) a motor (line 53), and (ii) a cam member configured to rotate in response to activation of the motor, wherein the cam member is rotatable in a first direction from a home position to a fired position to actuate the stapling assembly to thereby drive the one or more staples through tissue (lines 54-59); wherein the method comprises: (a) providing the cam member in the fired position, wherein a first battery having a first polarity was used to activate the motor to thereby drive the cam member in the first direction from the home position to the fired position (lines 63-67); (b) decoupling the motor from the first battery (see Col. 34, line 63 – Col. 35, line 3, it is inherent that the first battery is decoupled from the motor if a second battery is inserted into the socket where the first battery was previously inserted to couple to the motor); (c) coupling the motor with a second battery, wherein the second battery has a second polarity opposite to the first polarity (Col. 35, lines 1-3); and (d) activating the motor with the second battery to thereby drive the cam member in the first direction from the fired position to the home position (Col. 35, lines 4-6).
Additionally, the following listing (current claim # : ‘602 claim #) of dependent claims shows the relationship between the current claims to the ‘602 patent claims, with the dependent claims all being virtually or actually identical in scope.  
22: 2	23: 3	24: 4	25: 5	26: 6	27: 7	28: 8	29: 9	30: 10	31: 11	32: 12	33: 13	34: 14	35: 15	36: 16

Allowable Subject Matter
Claims 21-36 and 37 would be allowable when the nonstatutory double patenting rejection above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:
US 2007/0270784 to Smith et al. is considered the closest prior art of record. With respect to claim 21, similar to the reasons for allowability as set forth in 14/751231 and 15/914,358, Smith fails to disclose (and there is no apparent reason to modify) changing the polarity of the circuit, and after changing the polarity of the circuit, actuating a user input feature to activate the motor. Rather, Smith’s switch both changes the polarity of the circuit and activates the motor at the same time. Thus, there is no apparent reason to modify with a separate, additional step of actuating a separate switch. With respect to claim 37, Smith fails to disclose using two separate battery packs individually insertable into a socket of a surgical stapler to activate a motor of the surgical stapler, wherein the first battery pack has a first polarity and drives a cam member from a home position to a fired position, and wherein the second battery back has a second polarity opposite the first battery pack and drives the cam member from the fired position back to the home position. Further, there is no other prior art of record or technical reasoning to lead one of ordinary skill to modify Smith to have two battery packs with opposite polarities.
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Neither Measamer nor Smith, nor any other prior art of record, teaches or suggests, in combination with claim 41, the steps of activating and then reactivating the motor comprises powering the motor with a pair of power sources having opposite polarities, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771